                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

Travis Lane,                          )
Richard Palmer, and                   )
Lea Sutherland-Doane,                 )
as Adm. Estate of David Sutherland,   )
       Plaintiffs                     )
v.                                    )
                                      )               Civil Action No. 1:17 CV 12356-PBS
United States of America              )
Philip Powell, and                    )
F/V Foxy Lady,                        )
        Defendants                    )

    PLAINTIFFS’ EMERGENCY MOTION FOR SANCTIONS AGAINST THE
DEFENDANT PHILIP POWELL FOR WITNESS TAMPERING & INTIMIDATION AS
           TO PLAINIFFS’ EXPERT, THOMAS CIARAMETARO

NOW COME the Plaintiffs in this Motion for Sanctions against the Defendant, Philip Powell for
witness tampering and intimidation as to the Plaintiffs’ expert, Thomas Ciarametaro of Five
Fathoms Consulting, LLC. It has come to the attention of the undersigned that there has been an
attempt to obstruct justice in this Federal Court Civil Action by intimidating the Plaintiff’s expert
witness with threat of termination from his position as the Harbormaster for the City of
Gloucester, Massachusetts. The significance of this issue cannot be understated.


   1. At the outset of our representation of the Plaintiffs, the Mayor of the City of Gloucester,
       contacted Joseph M. Orlando, Esq. to urge him NOT to bring an action against Philip
       Powell or the F/V Foxy Lady (Affidavit of Joseph M. Orlando, Ex. A);


   2. At all relevant times to this motion, Thomas Ciarametaro of Five Fathoms Consulting,
       LLC has been the appointed Harbormaster of the City of Gloucester, Massachusetts,
       pursuant to G.L. 102, § 19 and a Coast Guard reservist (Ciarametaro’s CV, Ex. B);
       3. Prior to retaining Mr. Ciarametaro as the Plaintiffs’ expert, Mr. Ciarametaro checked
           with the Gloucester City Solicitor and the State Ethics Commission for any conflicts of
           interest in testifying in the case at bar. None existed. (Affidavit of Ciarametaro, Ex. C);


       4. Since Mr. Ciarametaro appeared at an inspection of the F/V Foxy Lady in 2018, counsel
           for the Defendant has been threatening to move to strike him as the Plaintiffs’ expert
           witness, but hasn’t done so1 (See 4.8.2020 email from Attorney Gillis, Ex. D);


       5. Attorney Gillis’s email states, in no uncertain terms, that he believes that his client, a
           party in a pending action before the U.S.D.C., has the right to petition the Plaintiffs’
           expert’s boss to terminate him for testifying, simply because Mr. Ciarametaro’s boss is
           the Mayor of Gloucester;


       6. On or about April 7, 2020, the undersigned received a call from Liam O’Connell, Esq.,
           counsel for Thomas Ciarametaro, advising that his client had been threatened with
           termination by the Mayor of Gloucester, the Honorable Sefatia Romeo Theken and the
           Gloucester City Solicitor, Charles Payson, Esq. for Mr. Ciarametaro’s role as the
           Plaintiffs’ expert in the case at bar;


       7. The Mayor, through her Chief Administrative Officer, James Destino and the City
           Solicitor, advised Mr. Ciarametaro that his role as an expert mariner in this case raises
           questions as to his fitness for the job of Harbormaster of the City of Gloucester (Emails
           from Theken & Payson to Ciarametaro, Ex. E);


       8. It was also implied and/or directly stated that if he should testify on behalf of the
           Plaintiffs at trial, that he will not have a job as the Harbormaster thereafter;


       9. The rationale provided by the City Administration was that “local fishermen” would
           “lose their trust” in Mr. Ciarametaro if he testifies against one of them;



1
    No motion has been filed to date because Ciarametaro is qualified and has no conflicts.
       10. Philip Powell through his attorney has repeated several times their frustration with the
           Plaintiffs’ expert as he is the current Harbormaster in the Port of Gloucester2;


       11. Despite complaining about an alleged conflict of interests, Powell and the Foxy Lady
           have not moved to strike Ciarametaro3;


       12. It is clear from the record, that since losing on summary judgment only weeks ago, and
           with a trial date looming, that the City of Gloucester’s administration is attempting to
           intimidate the Plaintiffs’ Expert on behalf of the Defendant, Philip Powell.


Based on the foregoing, the Plaintiffs request that this Honorable Court Sanction the Defendant
for violation of 18 USCS § 1512 (witness intimidation statute) as follows:


       1. Monetary Sanctions to pay the entirety of the Plaintiffs’ legal expenses in this case,
           $28,856.04 (See Expense Ledger attached, Ex. F);


       2. Judgment to enter on the issues of liability and causation against the Defendants, Powell
           and the F/V Foxy Lady, leaving only the issue of damages to be determined by the Court
           at trial;

       3. Referral of the matter to the Department of Justice for investigation of the violations of
           various criminal statutes; and


       4. In the alternative, any sanction that the Court deems appropriate in the Court’s discretion.



                                                                                                          Plaintiffs,
                                                                                                  By their attorney,


                                                                                  /s/Joseph M. Orlando, Jr., Esq.
                                                                                     Joseph M. Orlando, Jr., Esq.

2
    Never once have they cited an actual conflict of interest or legal authority precluding him from testifying.
3
    The proper procedure for contesting an expert is to seek Court intervention, not seek to have him terminated.
                                                                            BBO# 680995
                                                                    Orlando & Associates
                                                                     One Western Avenue
                                                                    Gloucester, MA 01930
                                                                       Ph. (978) 283-8100
                                                                       Fx. (978) 283-8507
                                                        Jmorlandojr@orlandoassociates.com
Certificate of Service

I, Joseph M. Orlando, Jr., Esq. hereby certify that
this document(s) filed through the ECF system will
be sent electronically to the registered participants
as identified in the Notice of Electronic Filing and
paper copies will be sent to counsel for each party
on April 9, 2020.

/s/ Joseph M. Orlando, Jr., Esq.
Joseph M. Orlando, Jr., Esq.
